    Case: 1:19-cr-00322 Document #: 121 Filed: 08/21/20 Page 1 of 2 PageID #:1344




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

UNITED STATES OF AMERICA,                                 )
                                                          ) Case No. 19 CR 322
                           Plaintiff,                     )
                                                          )
                  v.                                      ) Judge Robert M. Dow, Jr.
                                                          )
EDWARD M. BURKE,                                          )
                                                          )
                           Defendant.                     )


             ALDERMAN EDWARD M. BURKE’S MOTION TO ADOPT
        PRETRIAL MOTIONS FILED BY CO-DEFENDANTS ANDREWS AND CUI

         Defendant, Alderman EDWARD M. BURKE, by and through his undersigned attorneys,

respectfully requests leave to adopt the following pretrial motions filed by his co-defendants:

         1.       Charles Cui’s Motion to Sever Defendant & Supporting Memorandum of Law
                  (Dockets 86, 87);
         2.       Charles Cui’s Motion to Dismiss Counts Twelve, Thirteen, Fourteen, and Fifteen
                  of the Superseding Indictment & Supporting Memorandum of Law (Dockets 88,
                  89)
         3.       Peter Andrews’ Motion to Sever Defendant (Docket 96)
         4.       Peter Andrews’ Motion to Dismiss Counts 7 & 8 of Superseding Indictment
                  (inability to establish interstate communication) (Docket 98)1



1
  Counsel note for the record that the arguments set forth in Docket 98 apply to additional counts in the Superseding
Indictment with respect to Ald. Burke. Specifically, if the Court dismisses the Travel Act charges in Counts Seven
and Eight for failure to establish an interstate communication—because the Superseding Indictment alleges wholly
intrastate communications—the Court must also dismiss the following Counts with respect to Ald. Burke:

        Count One RICO Act 2(a) (wholly intrastate call between Ald. Burke and Ald. A);
        Count One RICO Act 3(e) (wholly intrastate call between Ald. Burke and Defendant Andrews);
        Count One RICO Act 3(f) (wholly intrastate call between Ald. Burke and Defendant Andrews);
        Count One RICO Act 4(a) (wholly intrastate email involving Ald. Burke and Defendant Cui);
        Count One RICO Act 4(b) (wholly intrastate call between Ald. Burke and his assistant);
        Count One RICO Act 5(b) (wholly intrastate call between Ald. Burke and Ind. E-1’s mother);
        Count Fifteen (wholly intrastate call between email involving Ald. Burke and Defendant Cui);
        Count Sixteen (wholly intrastate call between Ald. Burke and his assistant);

As with Counts Seven and Eight, on the face of the Superseding Indictment none of these allegations trigger liability
under 18 U.S.C. § 1952.
      Case: 1:19-cr-00322 Document #: 121 Filed: 08/21/20 Page 2 of 2 PageID #:1345




         5.       Motion by Peter Andrews for Bill of Particulars regarding Counts 7 & 8 (Docket
                  101)2


    Dated:    August 21, 2020                                     Respectfully submitted,

                                                                  JENNER & BLOCK LLP

                                                                  By: /s/ Charles B. Sklarsky
                                                                      Charles B. Sklarsky
                                                                      Anton R. Valukas
                                                                      E.K. McWilliams
                                                                      353 N. Clark Street
                                                                      Chicago, IL 60654
                                                                      Tel: (312) 222-9350
                                                                       csklarsky@jenner.com
                                                                       avalukas@jenner.com
                                                                       emcwilliams@jenner.com

                                                                  LOEB & LOEB LLP

                                                                  By: /s/ Joseph J. Duffy
                                                                      Joseph J. Duffy
                                                                      Andrew R. DeVooght
                                                                      Robin V. Waters
                                                                      321 N. Clark Street, Suite 2300
                                                                      Chicago, IL 60654
                                                                      Tel: (312) 464-3100
                                                                      jduffy@loeb.com
                                                                      adevooght@loeb.com
                                                                      rwaters@loeb.com




2
  Counsel further note for the record that the arguments set forth in Docket 101 apply to all of the Travel Act Counts
in the Superseding Indictment, as well as the racketeering acts alleged in RICO Count One that are predicated on the
Travel Act. If the Court grants Docket 101, the Court should also require the Government to identify the subsequent
overt act alleged but not identified by the Government with respect to all of the Travel Act-related charges.

                                                          2
